AO 2458 (Rev . 05/15/20 18) Judgment in a Criminal Petty Case (Modified)                                                                Page I of I



                                          UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                              JUDGMENT IN A CRIMINAL CASE
                                           v.                                   (For Offenses Committed On or After November I, 1987)



                  Reyes Rigoberto Viera-Sanchez                                 Case Number: 3: 19-mj-20390-RNB

                                                                                Leila W Morgan
                                                                                Defendant 's Attorney


REGISTRATION NO. 82649298

THE DEFENDANT:
 IZI pleaded guilty to count(s)                     I of Complaint
                                                  ------~------------------------------------------------
 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                          Nature of Offense                                                        Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                              1



 0 The defendant has been found not guilty on count(s) -------------------------------------
 0 Count(s) ---------------------------------dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  IZI Assessment: $10 WAIVED IZI Fine: WAIVED
  1Zl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  181 Court recommends defendant be deported/removed with relative, Rosa Isabel Viera-Sanchez charged in
  case 19mj20389 .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Friday, January 25 , 2019
                                                                              Date of Imposition of Sentence



                                                                              ~L.MAJOR
                                               ··--·~ ~
                                                                                                                      3:19-mj-20390-RNB
                                  p-   - - -         ...   :-·




                       ..... i.
                S('L~'.'

              I·--··
                "''
